1

2

3                                UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                   ***
6     NORMAN SHAW, et al.,                                Case No. 3:18-cv-00551-MMD-CBC
7                                         Plaintiffs.       STANDING ORDER DIRECTING
             v.                                           LAW LIBRARIAN TO SERVE COPIES
8
      SCOTT DAVIS, et al.,
9
                                       Defendants
10

11

12          There are five pro se plaintiffs in this case, who are in the custody of the Nevada
13   Department of Corrections at Lovelock Correctional Center (“LCC”). In the screening
14   order, the Court ordered “that the Clerk of Court file the complaint (ECF No. 1-2) and send
15   each Plaintiff a courtesy copy of the complaint.” (ECF No. 11 at 12.)
16          On June 24, 2019, Plaintiff Norman Shaw wrote a letter informing the Court that
17   he was the only plaintiff in this case to receive a copy of the screening order and a copy
18   of the complaint. (ECF No. 13 at 1.) Plaintiff Shaw requests that the Court send each
19   plaintiff a copy of the screening order and a copy of the complaint. (Id.) Plaintiff Shaw also
20   requests that the Court update its electronic mailing list to include all five plaintiffs. (Id.)
21          The Court notes that under Third Amended General Order No. 2012-01, LCC is
22   mandated to participate in the electronic filing of prisoner documents in civil rights cases.
23   Through this mandatory electronic filing, the librarian at LCC is responsible for distributing
24   the documents electronically served through CM/ECF to inmate-litigants. The Court now
25   issues a standing order in this case directing the LCC librarian or other person responsible
26   for distributing CM/ECF documents to inmate-litigants to distribute a copy of every
27   document electronically served through CM/ECF in this case to each plaintiff in this case:
28
1    Norman Shaw #77657; Joseph Cowart #90506; Brian Kamedula #24627; Charles Wirth
2    #1085646; and Ansell Jordan #76575.
3          It is therefore ordered that, throughout this entire lawsuit, the LCC librarian1 is
4    directed to distribute copies of every document electronically served through CM/ECF to
5    each plaintiff in this case: Norman Shaw #77657; Joseph Cowart #90506; Brian
6    Kamedula #24627; Charles Wirth #1085646; and Ansell Jordan #76575.
7          It is further ordered that the LCC librarian is directed to distribute copies of this
8    order, the screening order (ECF No. 11), and the complaint (ECF No. 12) to Norman
9    Shaw #77657; Joseph Cowart #90506; Brian Kamedula #24627; Charles Wirth
10   #1085646; and Ansell Jordan #76575.
11         DATED THIS 27th day of June 2019.
12

13                                                   MIRANDA M. DU
                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
           1Or other person responsible for distributing documents electronically served
     through CM/ECF to the inmate-litigants.
                                             2
